DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of SPECIES 1 (Figure 1) in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Drawings
The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2: Line 1-3 states: “wherein the first pump member is connected in the first freewheel to a sun wheel and/or connected in the second freewheel to an annulus of a planet stage of the gear mechanism.” It is unclear the exact limitations the applicant is introducing here, specifically if the limitation “a planet stage of the gear mechanism” is introducing a new planet stage distinct from the planet stage introduced in claim 1 line 10-11 or if applicant is referencing the same planet stage? For the purpose of examination, the language in question will be read as --wherein the first pump member is connected in the first freewheel to a sun wheel and/or connected in the second freewheel to an annulus of [[a]] the planet stage of the gear mechanism.--.
Regarding Claim 3: Line 1-3 states: “wherein the output shaft is … in a rotationally fixed manner to a sun wheel of a planet stage of the gear mechanism.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if the limitation “a planet stage” is referring back to the planet stage recited in claim 1, or if Applicant is claiming a different planet stage. For the purpose of examination, the limitation in question will be read as --[[a]] the planet stage--.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm WO 2017/063793 (publication date April 20, 2017) in view of Sisk USPN 4137798. It is noted that in the rejections below Boehm US 2018/0371966 A1 is used as an English language equivalent for Bohm WO 2017/063793. Both the WIPO and the US-Pub reference DE 10 2015 219 771.9 & PCT/EP2016/071050.
Regarding Claim 1: Bohm WO 2017/063793 (Boehm US 2018/0371966) discloses the limitations:
A pump device (the pump device is defined by the sum of its parts) for a motor vehicle (see title and/or abstract), the pump device comprising: 
a pump (5; 13,14, ¶0023-¶0024) having a first pump member (14 | 14,16) and a second pump member 13, the first and second pump members being movable relative to one another (see ¶0002, ¶0023, ¶0024); 
an electric drive (7; 22,27,28,17) having a drive housing (27) and an output shaft (17) rotatable with respect to the drive housing (¶0023-¶0024, also see Figure 2); and  
the second pump member 13 has a drive shaft (6) rotatable relative to the output shaft (see ¶0023, rotor 13 of the pump is driven by shaft 6, and runner 14 is driven by 
a gear mechanism, which couples the output shaft to the first pump member and, by reversing a direction of rotation of the electric drive, is switchable between a first and an opposite second transmission ratio, wherein the gear mechanism has:  a planet stage having a planet carrier rotationally fixed relative to the drive housing.
However, Sisk USPN 4137798 does disclose the limitations:
a driven part (driven shaft 14, Column 2 Line 44-47); 
an electric drive 18 having a drive housing (19, Column 2 Line 47-54) and an output shaft (12) rotatable with respect to the drive housing (Column 2 Line 47-54, drive shaft 12 is rotated by the motor, fixed support 19 is a stator forming part of motor 18, it is known in the art that shafts driven by rotating motors rotate relative to the stator of the motor); and 
a gear mechanism (16), which couples the output shaft (12) to the driven part (Column 2 Line 44-47, Column 2 Line 55-68, the gear mechanism 16 interconnects the drive shaft 12 and the driven shaft 14) and, by reversing a direction of rotation of the electric drive (i.e. by reversing a direction of reversible motor 18), is switchable between a first and an opposite second transmission ratio (Column 3 Line 15-60, Column 2 Line 55-Column 3 Line 14; when motor 18 rotates drive shaft 12 in a clockwise direction the driven shaft 14 is rotated at a high speed, & when the motor 18 rotates drive shaft 12 in a counterclockwise direction the driven shaft 14 is rotated at a lower speed (Column 3 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric drive 7 and the connection between output shaft 17 and the first pump member 14 of Bohm WO 2017/063793 (Boehm US 2018/0371966) with the reversible electric motor 18 and means 16 interconnecting the output shaft of the motor to the driven part 14 of Sisk USPN 4137798 in order to: allow for performance optimization with two discrete speeds of the driven part, provide an increase in motor drive efficiency, and/or to decrease the required torque and power of the motor (Column 4 Line 6-26).
Regarding Claim 3: Bohm WO 2017/063793 as modified by Sisk USPN 4137798 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Bohm WO 2017/063793 as modified by Sisk USPN 4137798 does disclose the limitations: wherein the output shaft (Bohm WO 2017/063793 - 17 | Sisk USPN 4137798 - 12) is in a rotationally fixed manner to a sun wheel (Sisk  - 20) of 
Regarding Claim 5: Bohm WO 2017/063793 as modified by Sisk USPN 4137798 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Sisk USPN 4137798 does disclose the limitations: wherein the first pump member (14,16) comprises a pump housing (16, see Figure 2) and the second pump member 13 comprises rotor (it is a rotor) arranged in the pump housing (see Figure 2). 
Regarding Claim 6: Bohm WO 2017/063793 as modified by Sisk USPN 4137798 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Bohm WO 2017/063793 does disclose the limitations: wherein a second drive 1, comprising an internal combustion engine (element 1 is an ICE), is coupled to the drive shaft (it is coupled to drive shaft 6, see abstract, ¶0023).
Regarding Claim 7: Bohm WO 2017/063793 as modified by Sisk USPN 4137798 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Bohm WO 2017/063793 as modified by Sisk USPN 4137798 does disclose the limitations: a pump device as claimed in claim 1 (Bohm WO 2017/063793 as modified by Sisk USPN 4137798 in the rejection of claim 1 above); and a vehicle transmission (Bohm - ¶0002 states that the invention relates to a delivery device for delivering oil from an oil sump to a transmission), wherein the pump device is configured as a hydraulic supply of the vehicle transmission (Bohm - ¶0002 states that the invention relates to a delivery device for delivering oil from an oil sump to a transmission (i.e. a hydraulic supply of the vehicle transmission)).
Regarding Claim 8: Bohm WO 2017/063793 as modified by Sisk USPN 4137798 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Bohm WO 2017/063793 as modified by Sisk USPN 4137798 does disclose the limitations: A method for operating a pump device as claimed in claim 1 (Bohm WO 2017/063793 as modified by Sisk USPN 4137798 in the rejection of claim 1 above), wherein the electric drive (Bohm WO 2017/063793 - 7 | Sisk USPN 4137798 - 18) is operated in a first operating mode (Sisk - first operating mode = first transmission ratio, clockwise rotation direction, high speed rotation, Column 3 Line 15-60, Column 2 Line 55-Column 3 Line 14) with a first direction of rotation (clockwise rotation direction) and in a second operating mode (Sisk - second operating mode = second transmission ratio, counterclockwise rotation direction, lower rotation speed, Column 3 Line 15-60, Column 2 Line 55-Column 3 Line 14) with an opposite second direction of rotation (counterclockwise rotation is opposite to clockwise rotation).

s 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko USPN 5947854 in view of Nomura USPN 8714940.

    PNG
    media_image1.png
    709
    952
    media_image1.png
    Greyscale
Annotated Figure 3 of Kopko USPN 5947854 (Attached Figure 1)

Regarding Claim 1: Kopko USPN 5947854 discloses the limitations: 
a rotated element (output shaft 15 connected to impeller 4, Figure 3); 
an electric drive (motor generator 3) having a drive housing (structure holing element 3 in place) and an output shaft (rotating shaft of element 3 which rotates gear 13) rotatable with respect to the drive housing (it is); and 
a gear mechanism (see Annotated Figure 3 of Kopko USPN 5947854 (Attached Figure 1) above), which couples the output shaft (rotating shaft of element 3 which rotates gear 13) to the rotated element (output shaft 15 connected to impeller 4, Figure 
first and second freewheels (first set of planet gears 17, second set of plant gears 16), oppositely directed with respect to one another (the first set 17 faces to the right to face the second set 16 and the second set faces to the left to face the first set, thus they oppositely directed with respect to one another), and which are arranged axially behind one another (they are, see Figure 3). Kopko USPN 5947854 is silent regarding the limitations: a pump having a first pump member and a second pump member, the first and second pump members being movable relative to one another.
However Nomura USPN 8714940 does disclose the limitations: a pump (oil pump 20, Column 8 Line 44-65) having a first pump member 20a driven by the rotation of a pump drive shaft (Column 8 Line 66-Column 9 Line 14) and a second pump member (pump case (21,22), Column 8 Line 44-65), the first and second pump members being movable relative to one another (rotor 20a of the oil pump is rotated relatively with respect to the pump case, Column 8 Line 66-Column 9 Line 14). 
Hence it would have been obvious to one of ordinary skill in the art to combine                                                                                                           the prior art elements of: 
impeller 4 connected to the rotated element (output shaft 15 in Figure 3) in the combined variable-speed drive and peed reducer system for pumps and fans of Kopko USPN 5947854 

pump (oil pump 20, Column 8 Line 44-65) having a first pump member 20a driven by the rotation of a pump drive shaft (Column 8 Line 66-Column 9 Line 14) and a second pump member (pump case (21,22), Column 8 Line 44-65), the first and second pump members being movable relative to one another (rotor 20a of the oil pump is rotated relatively with respect to the pump case, Column 8 Line 66-Column 9 Line 14) of Nomura USPN 8714940 
in order to obtain the predictable results of: 
providing a pump with a variable speed drive system with reduced power consumption (Column 2 Line 12-14) and/or providing a pump with a variable speed drive that is reliable, small in size and low in cost (Column 2 Line 6-9, Column 2 Line 15-17) as taught by Kopko USPN 5947854. 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded no more than the predictable results of providing a pump with a variable speed drive system with reduced power consumption (Column 2 Line 12-14) and/or providing a pump with a variable speed drive that is reliable, small in size and low in cost (Column 2 Line 6-9, Column 2 Line 15-17) as taught by Kopko USPN 5947854.
Regarding Claim 2: Kopko USPN 5947854 as modified by Nomura USPN 8714940 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Kopko USPN 5947854 as modified by Nomura USPN 8714940 does disclose the limitations: wherein the first pump member (Kopko - rotated element 
Regarding Claim 3: Kopko USPN 5947854 as modified by Nomura USPN 8714940 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Kopko USPN 5947854 as modified by Nomura USPN 8714940 does disclose the limitations: wherein the output shaft (Attached Figure 1) is connected in the first freewheel (i.e. connected by the first set of planet gears 17 and the second set of plant gears 16) to the first pump member (Kopko - rotated element (output shaft 15 connected to impeller 4, Figure 3 | Nomura - rotor 20a; the output shaft is rotationally connected to the rotated element/ first pump member via the first freewheel 17 (i.e. via both the first and the second freewheels 17 and 16)).
Regarding Claim 8: Kopko USPN 5947854 as modified by Nomura USPN 8714940 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Kopko USPN 5947854 does disclose the limitations: wherein the electric drive (motor generator 3) is operated in a first operating mode (first operating mode = first gear ratio, clockwise rotation direction, first rotation speed, Column 4 Line 35-42) with a first direction of rotation (clockwise rotation direction) and in a second operating mode (second operating mode = second gear ratio, counterclockwise rotation direction, second slightly different rotation speed, Column 4 Line 35-42) with an opposite second direction of rotation (counterclockwise rotation is opposite to clockwise rotation). 
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foughty USPN 4475872 - rotation in either direction rotates pump
Hwang US 2014/0255210 - variable hydraulic pump driven by either a motor or an engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746